WIGGINS, Justice
(concurring specially)-
I firmly agree with and join the majority opinion. I write separately to address points made in Justice Mansfield’s dissent.
The dissent contends our decision today means the parole board will release every juvenile- from prison at some point in the future. That contention is nothing more than fearmongering. The Iowa Code sets forth the standard the parole board must use in determining whether to grant a parole. Iowa Code § 906.4(1) (2015). It provides,
*842A parole or work release shall be ordered only for the best interest of society and the offender, not as an award of clemency. The board shall release on parole or work release any person whom it has the power to so release, when in its opinion there is reasonable probability that the person can be released without detriment to the community or to the person. A person’s release is not a detriment to the community or the person if the person is able and willing to fulfill the obligations of a law-abiding citizen, in the board’s determination.
Id. Not all juveniles, if any, will meet this standard. As we have previously stated,
Even if the judge sentences the juvenile to life in prison with parole, it does not mean the parole board will release the juvenile from prison. Once the court sentences a juvenile to life in prison with the possibility of parole, the decision to release the juvenile is up to the parole board. If the parole board does not find the juvenile is a candidate for release, the juvenile may well end up serving his or her entire life in prison-.
State v. Seats, 865 N.W.2d 545, 557 (Iowa 2015) (citation omitted).